American Century Quantitative Equity Funds, Inc. Prospectus Supplement Equity Growth Fund ¡ NT Equity Growth Fund Supplement dated June 24, 2010 ¡ Prospectus dated November 1, 2009 The following replaces the Portfolio Managers section on page 4 of the prospectus for Equity Growth. Portfolio Managers William Martin, CFA, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 1997. Claudia Musat, Portfolio Manager and Quantitative Analyst, has been a member of the team that manages the fund since 2005. The following replaces the Portfolio Managers section on page 4 of the prospectus for NT Equity Growth. Portfolio Managers William Martin, CFA, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2006. Claudia Musat, Portfolio Manager and Quantitative Analyst, has been a member of the team that manages the fund since 2006. The following replaces The Fund Management Team section on page 8 of the prospectus for Equity Growth. The Fund Management Team The advisor uses teams of portfolio managers and analysts to manage funds. The teams meet regularly to review portfolio holdings and discuss purchase and sale activity. Team members buy and sell securities for the fund as they see fit, guided by the fund’s investment objective and strategy. The portfolio managers on the investment team who are jointly and primarily responsible for the day-to-day management of the fund are identified below. William Martin Mr. Martin, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 1997. He joined American Century Investments in 1989 and became a portfolio manager in 1991. He has a bachelor’s degree in economics from the University of Illinois. He is a CFA charterholder. Claudia Musat Ms. Musat, Portfolio Manager and Quantitative Analyst, has been a member of the team that manages the fund since joining American Century Investments in 2005 as a quantitative analyst.She became a portfolio manager in 2008.She has a bachelor’s degree in computer science from the University of Iasi, Romania, a master’s degree in mathematics from Florida State University and a master’s degree in financial engineering from the University of California at Berkeley. The statement of additional information provides additional information about the accounts managed by the portfolio managers, the structure of their compensation and their ownership of fund securities. The following replaces The Fund Management Team section on page 8 of the prospectus for NT Equity Growth. The Fund Management Team The advisor uses teams of portfolio managers and analysts to manage funds. The teams meet regularly to review portfolio holdings and discuss purchase and sale activity. Team members buy and sell securities for the fund as they see fit, guided by the fund’s investment objective and strategy. The portfolio managers on the investment team who are jointly and primarily responsible for the day-to-day management of the fund are identified below. William Martin Mr. Martin, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2006. He joined American Century Investments in 1989 and became a portfolio manager in 1991. He has a bachelor’s degree in economics from the University of Illinois. He is a CFA charterholder. Claudia Musat Ms. Musat, Portfolio Manager and Quantitative Analyst, has been a member of the team that manages the fund since 2006.She joined American Century Investments in 2005 as a quantitative analyst and became a portfolio manager in 2008.She has a bachelor’s degree in computer science from the University of Iasi, Romania, a master’s degree in mathematics from Florida State University and a master’s degree in financial engineering from the University of California at Berkeley. The statement of additional information provides additional information about the accounts managed by the portfolio managers, the structure of their compensation and their ownership of fund securities. ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-689291006
